Name: Commission Regulation (EEC) No 3475/83 of 7 December 1983 on the supply of common wheat flour to the world food programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 347/22 Official Journal of the European Communities 9 . 12. 83 COMMISSION REGULATION (EEC) No 3475/83 of 7 December 1983 on the supply of common wheat flour to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 26 April 1982 the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 1 644 tonnes of cereals to the World Food Programme under its food-aid programme for 1982 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice Q, as last amended by Regulation (EEC) No 3323/8 1 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the Management Committee for Cereals has not delivered an opinion in the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The British intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (&lt;) OJ No L 352, 14 . 12 . 1982, p. 1 . (5) OJ No 106, 30 . 10 . 1962, p . 2553/62. (6) OJ No L 263 , 19 . 9 . 1973 , p. 1 . 0 OJ No L 192, 26 . 7 . 1980, p . 11 . (8 OJ No L 334, 21 . 11 . 1981 , p . 27. 9 . 12. 83 Official Journal of the European Communities No L 347/23 ANNEX I 1 . Programme : 1982 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Syria 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 1 200 tonnes (1 644 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RG1 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10 ,5 % minimum (N X 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'SYRIE 1337 EM / FARINE DE FROMENT / LATTAKIA / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / POUR DISTRIBUTION GRATUITE' 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period. 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : mutual agreement 15 . Deadline for the submission of tenders : 12 noon on 20 December 1983 16 . Shipment period : 10 January to 10 February 1984 1 7 . Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 347/24 Official Journal of the European Communities 9 . 12. 83 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 1 644 Anglia Agricultural \ Merchants Ltd, Lancaster Way, Cambridge Old Dalby